— Appeal by the defendant from *588a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 18, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that the evidence is sufficient to support the verdict since a " 'rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (see, People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319). The resolution of issues regarding the witnesses’ credibility rests primarily with the jury (see, People v Herriot, 110 AD2d 851; People v Bigelow, 106 AD2d 448).
The defendant was afforded meaningful representation by his trial attorney and his claim that he was denied effective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137, 146-147). Moreover, the defendant’s claim that he was denied his right to testify before the Grand Jury is also without merit. He failed to request an appearance in the manner required by statute, and he failed to make objection in a timely fashion (CPL 190.50 [5] [a], [c]).
The defendant’s present objection regarding the court’s charge is unpreserved and we decline to reach the issue in the interest of justice. Additionally, the defendant’s claim regarding the alleged misconduct of a member of the jury panel during the jury selection is dehors the record.
We have examined the defendant’s remaining contention and find it to be without merit. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.